985 F.2d 552
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carmen RODRIGUEZ-OQUENDO, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 92-1414.
United States Court of Appeals,First Circuit.
February 4, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief for appellant.
Daniel F. Lopez Romo, United States Attorney, Jose Vazquez Garcia, Assistant United States Attorney, and Amy S. Knopf, Assistant Regional Counsel, Department of Health and Human Services, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.

Per Curiam

1
We have carefully reviewed the record and find that substantial evidence supports the finding that the claimant retained the physical and mental capacity to perform the simple, routine, light, unskilled jobs as determined by the Secretary.  We reject the claimant's attacks on the Secretary's assessment of the vocational expert's testimony, and conclude that the Secretary's decision to deny disability benefits is reasonably and adequately supported by the record as a whole.  We affirm the judgment of the district court substantially for the reasons stated in the magistrate-judge's report and recommendation as adopted by the district court.


2
Affirmed.